[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Robinson v. LaRose, Slip Opinion No. 2016-Ohio-7647.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2016-OHIO-7647
            ROBINSON, APPELLANT, v. LAROSE, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Robinson v. LaRose, Slip Opinion No. 2016-Ohio-7647.]
Habeas corpus—Habeas corpus is not an appropriate means to challenge the
        validity of an indictment—Available direct appeal provides adequate
        remedy at law—Res judicata bars successive habeas corpus petitions—
        Failure to attach complete commitment papers as required by R.C.
        2725.04(D) mandates dismissal of petition—Failure to include in affidavit
        a description of each civil action or appeal of a civil action petitioner has
        filed in the previous five years in any state or federal court as required by
        R.C. 2969.25(A) mandates dismissal of petition.
    (No. 2015-1762—Submitted May 3, 2016—Decided November 9, 2016.)
     APPEAL from the Eleventh District Court of Appeals, No. 2015-T-0051,
                                   2015-Ohio-4323.
                               _____________________
                              SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellant, Jackie Robinson, has been convicted, paroled, and
convicted of new crimes numerous times since 1976. He has filed numerous
appeals and other actions regarding his various convictions and sentences. In May
2015, he filed in the Eleventh District Court of Appeals what appears to be his
fourth petition for habeas corpus, which that court dismissed. Robinson has
appealed the dismissal to this court. Because his petition is defective, because he
had an adequate remedy in the ordinary course of the law, and because he is not
entitled to habeas relief, we affirm the dismissal of Robinson’s habeas petition. We
also deny three motions that Robinson has filed in this court.
                                         Facts
       {¶ 2} Robinson is incarcerated as a result of convictions for burglary,
aggravated robbery, carrying a concealed weapon, having a weapon while under
disability, and failure to comply with a lawful order or direction of a police officer.
Robinson pleaded guilty to one count of burglary in 1976. He was sentenced to an
indefinite prison term of 2 to 15 years. Since then, he has been released on parole
and convicted of new crimes at least five times. Robinson’s next parole hearing is
set for August 2017.
       {¶ 3} Robinson has filed at least three petitions in habeas corpus over the
years, all of which have been denied.
       {¶ 4} On May 22, 2015, Robinson, pro se, filed the habeas petition that is
the subject of this appeal. In that petition, Robinson alleged that the trial court that
convicted him in 1979 for aggravated robbery, carrying a concealed weapon, and
having a weapon while under a disability “patently and unambiguously lacked
jurisdiction.” He argued that “he has been put to trial without indictment, properly
founded and returned by a Grand Jury.” Robinson asserted that the indictment in
the 1979 case was not properly signed and was not file-stamped by the clerk of




                                           2
                                January Term, 2016




court until 2013. On June 25, 2015, the warden filed a motion to dismiss or,
alternatively, for summary judgment. On July 8, 2015, Robinson filed a response.
       {¶ 5} On October 19, 2015, the Eleventh District Court of Appeals granted
the warden’s motion and dismissed Robinson’s habeas petition with prejudice. The
court determined that Robinson had an adequate remedy at law by way of a direct
appeal; that he failed to file all of his commitment papers with his petition, as
required by R.C. 2725.04(D); and that he failed to provide a complete list of all of
his prior civil actions when filing his habeas action, as required by R.C. 2969.25(A).
11th Dist. Trumbull No. 2015-T-0051, 2015-Ohio-4323, ¶ 25-38. The court also
noted that habeas corpus is not an appropriate avenue for challenging the validity
of an indictment and that Robinson’s petition was barred by the doctrine of res
judicata because he had filed several previous habeas petitions in which he could
have asserted the arguments that he now raises.
       {¶ 6} On October 30, 2015, Robinson filed a notice of appeal in this court.
                                      Analysis
       {¶ 7} We affirm the judgment of the court of appeals for several reasons.
First, Robinson’s main argument is that the trial court lacked jurisdiction because
the indictment for his 1979 conviction was not proper. However, this court has
already held that habeas corpus is not an appropriate means to challenge the validity
of an indictment; that may be done only on direct appeal. State ex rel. Arroyo v.
Sloan, 142 Ohio St. 3d 541, 2015-Ohio-2081, 33 N.E.3d 56, ¶ 5; State ex rel.
Hadlock v. McMackin, 61 Ohio St. 3d 433, 434, 575 N.E.2d 184 (1991) (“A
defendant may challenge the sufficiency of the indictment only by a direct appeal,
and not through habeas corpus”).
       {¶ 8} Second, the alleged defects in the indictment would have been
apparent on the document’s face, and Robinson could have raised his arguments
about them in a direct appeal. We will not issue a writ of habeas corpus when the
petitioner had available an adequate remedy at law, regardless of whether the




                                          3
                             SUPREME COURT OF OHIO




petitioner pursued that remedy. State ex rel. Gibson v. Sloan, ___ Ohio St.3d ___,
2016-Ohio-3422, ___ N.E.3d ___, ¶ 7. A direct appeal is an adequate remedy at
law. See id. at ¶ 9.
       {¶ 9} Third, Robinson’s petition is barred by the doctrine of res judicata.
Even if his defective-indictment argument could have been properly brought in a
habeas action, he has filed at least three previous habeas petitions in which he could
have raised that issue. “Res judicata bars petitioners from filing successive habeas
corpus petitions.” Bevins v. Richard, 144 Ohio St. 3d 54, 2015-Ohio-2832, 40
N.E.3d 1108, ¶ 4.
       {¶ 10} Fourth, Robinson’s habeas petition is defective. He failed to attach
all of his commitment papers to his petition, as required by R.C. 2725.04(D) (“[a]
copy of the commitment or cause of detention of such person shall be exhibited, if
it can be procured without impairing the efficiency of the remedy * * *”). Robinson
attached a copy of only his 1979 sentencing entry; he omitted the others. His failure
to attach all of his commitment papers requires the dismissal of his petition. See,
e.g., Fugett v. Turner, 140 Ohio St. 3d 1, 2014-Ohio-1934, 14 N.E.3d 984, ¶ 2
(failure to attach all commitment papers “renders the petition fatally defective and
subject to dismissal”).
       {¶ 11} In addition, although Robinson filed an affidavit containing a
description of some of the civil actions that he has filed, it fails to contain “a
description of each civil action or appeal of a civil action” that he has filed in the
previous five years in any state or federal court, as required by R.C. 2969.25(A).
Robinson’s failure to include all of the required information in his affidavit
mandates the dismissal of his petition. See Boles v. Knab, 129 Ohio St. 3d 222,
2011-Ohio-2859, 951 N.E.2d 389, ¶ 1, (“ ‘The requirements of R.C. 2969.25 are
mandatory, and failure to comply with them subjects an inmate’s action to
dismissal’ ”), quoting State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-




                                          4
                                  January Term, 2016




2262, 788 N.E.2d 634, ¶ 5, and State ex rel. McGrath v. McDonnell, 126 Ohio St. 3d
511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 1.
       {¶ 12} Therefore, the court of appeals did not abuse its discretion in
dismissing Robinson’s petition for a writ of habeas corpus. We affirm the judgment
of the court of appeals.
       {¶ 13} We must also address three motions that Robinson has filed in this
court. Robinson has moved to have the “full complete record” transmitted. He
apparently seeks to have the record of his 1979 trial and conviction included in the
record of this case. Robinson had the responsibility to include in the record of this
case any materials from his convictions that he feels might be needed to prove his
case; he did not do so. In any event, his stated reasons for including this record are
to show that the indictment was faulty and that his counsel’s performance was
deficient. But neither of those claims is cognizable in habeas. We deny the motion
to supplement the record.
       {¶ 14} Robinson’s motions for emergency release on recognizance and
summary ruling are also denied.
                                                                  Judgment affirmed
                                                                and motions denied.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Jackie N. Robinson, pro se.
       Michael DeWine, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for appellee.
                               _________________




                                          5